Fairhurst, J.
(concurring) — I concur with the majority’s holding, except for dicta that leaves open the question of whether the trial court has the discretion to assess penalties on a per record basis or to treat multiple requests as a single request. Majority at 436 nn. 9, 10.1 would hold that the proper focus of the penalty analysis is the “request.” After determining the number of days that the agency has denied a request, the trial court should determine the proper amount of the penalty based on the agency’s culpability.
RCW 42.17.320 requires an agency to respond to requests for public records by one of three methods: (1) providing the *441record, (2) acknowledging receipt of the request and providing an estimate of the amount of time that will be required to respond, or (3) denying the request. RCW 42.17.340(4) provides the means by which a person may seek judicial review of an agency’s denial of his or her request to inspect or copy a public record. The portion of RCW 42.17.340(4) at issue here requires the trial court to assess a penalty based on “each day that [the requester] was denied the right to inspect or copy said public record.” The action that begins the process is the request.
The majority merely concludes that the public disclosure act (PDA) does not require the assessment to be based on the number of records requested, without saying what it should be based on. I would hold simply that the PDA requires penalty assessments to be based on the number of days a request has been denied by an agency.